DETAILED ACTION
Claims 2-19 are pending.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 2-6, 8-16, and 18-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable by U.S. Patent Application Publication No. 2008/0082191 (Greer).


Claim 2:
The cited prior art describes an automated method for bending a length of pipe to be used in an electrical conduit pipe run including at least one bend, the method comprising: (Greer: “This invention relates generally to the design and manufacturing of piping and plumbing systems, and more particularly to a system and method for designing and manufacturing systems including bent tubing. Even more particularly the present invention relates to a system and method for entering a bent-tube object in a CAD drawing file, and for using the bent-tube object to generate data for driving a tube bender to manufacture a bent tube.” Paragraph 0003; “Each specification file 124 corresponds to a particular design task (e.g., hot water plumbing, cold water plumbing, steam lines, ventilation, electrical, mechanical, etc.), and includes a list of available objects 206(1-n, r, . . . ) suited to the particular design task.” Paragraph 0039; “Object data files 122 include a plurality of data fields, each associated with a particular size of the selected object. Example data fields for a 90.degree. elbow include, but are not limited to, inside diameter (ID), a first end condition (EC1), a second end condition (EC2), pressure rating, etc. The types of data fields included in an object data file 122 depend on the type of object to which the data file corresponds and the information about that object that would be useful to a designer. For example, electrical parts would have different data fields (e.g., contact conditions, resistance, etc.) than plumbing parts. In the case of a bent-tube object file 122, additional data fields include bender driver data, as will be more fully described below.” Paragraph 0041)
accessing electronic data modeling an electrical conduit pipe run; (Greer: “An extraction module is operative to generate/extract bender driver data from the custom bent-tube object. In a particular embodiment, the extraction module generates a portion of the bender driver data from the custom bent-tube object, and retrieves another portion of the bender driver data from a separate data file. Alternatively, the extraction module generates/retrieves substantially all of the bender driver data from the custom bent-tube object. Optionally, a data converter, responsive to indicia of a particular bender type, converts bender driver data for a first type of bender to bender driver data for a second type of bender.” Paragraph 0019; “Once multi-segmented line 208 is entered, and an initiate signal (e.g., a double mouse click at last point 218) is provided by the user, object manager 116 retrieves the data corresponding to the selected pipe size from the object data file 122 corresponding to the selected bent-tube object 206. Object manager then uses the retrieved data, and the geometric parameters (e.g., segment lengths, angles, etc.) of multi-segmented line to generate custom bent-tube object 204.” Paragraph 0044; “Object manager 116 and drawing engine 118 work together to enter objects, including custom bent-tube objects, in drawing files 120, and to display the objects and their associated data to a designer. Specification data files 124 provide lists of objects which can be selected by a designer for insertion into a drawing file 120. Object data files 122 include specific information about each object listed in specification data files 124. Extraction routine 126 extracts/generates tube bender driver data from custom bent-tube objects entered in drawing files 120.” Paragraph 0037)
determining a bend location of a bend to be applied to the length of pipe, wherein determining the bend location is based on (Greer: see the generation of the bender driver data 704 which includes the bender driver data 500 as illustrated in figures 5, 7; “Extraction routine 126 extracts/generates tube bender driver data from custom bent-tube objects entered in drawing files 120.” Paragraph 0037; “Thus, bent-tube object 204 includes both graphical data necessary for generating an image 219 of a bent-tube, and bender driver data that can be extracted by extraction routine 126 and used to drive tube bender 220 in order to manufacture the bent tube.” Paragraph 0044)
a position of the length of pipe in the pipe run and (Greer: see the length to beginning of bend 518 as illustrated in figure 5 and as described in paragraphs 0058, 0059; “Each row includes a length to beginning of bend field 518, a rotation to bend field 520, an angle of bend field 522, and a radius of bend field 524. The length to the beginning of bend value is calculated by subtracting the sum of length required to form the bends at both ends of a segment from the length of the associated line segment of line 208 (FIG. 2). The rotation and angle values are calculated by comparing the absolute angles 416 (FIG. 4) of the segments preceding and following a particular bend.” Paragraph 0059)
an effect of at least one of gain and take-up for the bend; (Greer: see the radius 524 as illustrated in figures 5, 6 and as described in paragraphs 0059, 0062; “The bend radius value comes from the "R" variable in the bent-tube object file 122(x) (FIG. 3A), either directly or indirectly via bender data 408, depending on the particular implementation of the invention.” Paragraph 0059; “FIG. 6 shows a bent tube 602 superimposed over a multi-segmented line 604, and helps to illustrate one example method of calculating the length to beginning of bend 518 value. As shown in FIG. 6, a middle segment 606 of the bent tube 602 has a 90.degree. bend with a radius (R) formed at each end. From inspection of FIG. 6, it is clear that a 90.degree. bend consumes a length of each line segment equal to the bend radius (R). For example, assume pipe 602 has a 1 in. diameter, and the bend radius (R) is twice the diameter of the pipe (i.e., 2.times.1=2 in.), then the bend would consume the first 2 in. 608 of the middle segment 610 of line 604. Similarly, the next 90.degree. bend would consume the last 2 in. of middle segment 610. Thus, the distance between the end 612 of the first bend and the beginning 614 of the second bend is equal to the length of middle segment minus 4 in. The length of line segments consumed for bends of smaller angles can be calculated mathematically and/or derived empirically, and mapped to a mathematical algorithm for use in generating the bender driver data.” Paragraph 0062)
preparing fabrication instructions for fabricating the length of pipe, the fabrication instructions including (Greer: see the data structure 500 of the tube bender driver data as illustrated in figure 5 and as described in paragraphs 0057, 0058, 0060; “Referring now to FIGS. 4 and 5, data structure 400 can be modified to produce an alternate data structure for custom bent-tube object 204. In particular, most or all of the data contained in bender driver data 500 can be retrieved and/or generated from bent-tube object file 122(x) when custom bent-tube object is created and entered into drawing file 120. In that case, geometric data 508 replaces fields 404, which is then redundant. Further, bender data 408 would include machine variables 512 and process variables 516. In other words, the alternate custom bent-tube object would include substantially all of bender driver data 500, optionally in a form substantially similar to that required to drive a bending machine.” Paragraph 0060)
the bend location and (Greer: see the length to beginning of bend 518 as illustrated in figure 5 and as described in paragraphs 0058, 0059; “Each row includes a length to beginning of bend field 518, a rotation to bend field 520, an angle of bend field 522, and a radius of bend field 524. The length to the beginning of bend value is calculated by subtracting the sum of length required to form the bends at both ends of a segment from the length of the associated line segment of line 208 (FIG. 2). The rotation and angle values are calculated by comparing the absolute angles 416 (FIG. 4) of the segments preceding and following a particular bend.” Paragraph 0059)
a bend angle; and (Greer: see the angle of bend 522 as illustrated in figure 5 and as described in paragraphs 0058, 0059; “Each row includes a length to beginning of bend field 518, a rotation to bend field 520, an angle of bend field 522, and a radius of bend field 524. The length to the beginning of bend value is calculated by subtracting the sum of length required to form the bends at both ends of a segment from the length of the associated line segment of line 208 (FIG. 2). The rotation and angle values are calculated by comparing the absolute angles 416 (FIG. 4) of the segments preceding and following a particular bend.” Paragraph 0059)
providing the fabrication instructions to an automated bending machine configured to bend the length of pipe in accordance with the fabrication instructions. (Greer: “The bender driver data can be provided to tube bender 220 in a variety of ways. For example, the driver data can be transferred from extraction routine 126 to bender 220 via a network connection. As another example, the bender driver data can be written to a removable computer-readable media, which can be read by tube bender 220. As yet another example, tube bender 220 can include an extraction routine, whereby bender 220 can extract the bender data from the drawing file 120, which can be transferred to bender 220 via a network connection, a computer-readable media, etc.” paragraph 0045)

Claim 3:
The cited prior art describes the method of claim 2, further comprising 
receiving design data related to a particular design aspect of the electrical conduit pipe run and (Greer: see the specification files 124 providing object data for a design as illustrated in figure 2 and as described in paragraphs 0037, 0039; “Once multi-segmented line 208 is entered, and an initiate signal (e.g., a double mouse click at last point 218) is provided by the user, object manager 116 retrieves the data corresponding to the selected pipe size from the object data file 122 corresponding to the selected bent-tube object 206. Object manager then uses the retrieved data, and the geometric parameters (e.g., segment lengths, angles, etc.) of multi-segmented line to generate custom bent-tube object 204.” Paragraph 0044; “User 202 can enter a custom bent-tube object 204 in drawing file 120 as follows. When drawing engine 118 opens drawing file 120 for revision, object manager 116 presents user 202 (via drawing engine 118) with a list of specification files 124(1-m), from which the user can choose. Each specification file 124 corresponds to a particular design task (e.g., hot water plumbing, cold water plumbing, steam lines, ventilation, electrical, mechanical, etc.), and includes a list of available objects 206(1-n, r, . . . ) suited to the particular design task. For example, a specification for a cold water system might include 90.degree. copper elbows, 45.degree. copper elbows, brass gate valves, etc., whereas a specification for a drain system might include 90.degree. plastic elbows, 45.degree. plastic elbows, plastic "Y"s, etc. Note that each specification file can include a different number of available objects 206(1-n, r, etc.).” paragraph 0039)
forming a data model of the electrical conduit pipe run based on the design data. (Greer: see the bent tube object file 122 generated from the specification files 124 as illustrated in figure 2; “Once multi-segmented line 208 is entered, and an initiate signal (e.g., a double mouse click at last point 218) is provided by the user, object manager 116 retrieves the data corresponding to the selected pipe size from the object data file 122 corresponding to the selected bent-tube object 206. Object manager then uses the retrieved data, and the geometric parameters (e.g., segment lengths, angles, etc.) of multi-segmented line to generate custom bent-tube object 204.” Paragraph 0044)

Claim 4:
The cited prior art describes the method of claim 2, wherein the electronic data modeling an electrical conduit pipe run is extracted from a building information modeling system. (Greer: see the drawing engine 118 used by the user to model the pipe run and the pulling of data therefrom as illustrated in figure 2 and as described in paragraphs 0039, 0040; “While object manager 116, drawing engine 118, drawing data 120, object data 122, specification data 124, and extraction routine 126 are shown as discrete functional blocks within working memory 110, it should be understood that these components consist of computer code that imparts functionality to system 100 when executed by processing unit 106. Of course, the code need not reside in any particular memory location. In fact, much of the code may reside outside of memory 110 (e.g., in non-volatile data storage 104), with portions of the code being transferred into and out of memory 110 as necessary for execution by processing unit 106. Further, the functionality of the components need not be segregated as shown in memory 110. It is helpful, however, for purposes of explanation, to consider the components as functional blocks operating within memory 110, and communicating with the other components of system 100 via a memory bus 128 and internal bus 111.” Paragraph 0036; “FIG. 2 is a block diagram showing the functional interrelationship between object manager 116, drawing engine 118, drawing data 120, object data 122, specification data 124, and extraction routine 126. A user 202 interacts with system 100 via user I/O devices 102 (FIG. 1) and drawing engine 118. Drawing engine 118 is similar to conventional drawing engines (e.g., AutoCAD.RTM.) that allow a user to enter conventional drawing elements (lines, circles, arcs, etc) in drawing file 120. Object manager 116 is a plug-in application that facilitates the entry of custom bent-tube object 204, as well as standard objects, in drawing file 120. It should be understood, however, that object manager 116 need not be implemented as a plug-in, but could, for example, be integrated with drawing engine 118.” Paragraph 0038)

Claim 5:
The cited prior art describes the method of claim 2, further comprising selecting an initial length of the length of pipe based on at least one of industry standard sizes. (Greer: “In this particular embodiment of the invention, each object record 206 is organized according to nominal pipe size.” Paragraph 0042; “Having selected a specification file 124 including a bent-tube object, having selected the bent-tube object 206, and having selected the nominal pipe size for the bent-tube object, user 202 can enter custom bent-tube object 204 in drawing file 120 by inputting a multi-segmented line 208 along the desired path of the bent-tube object.” Paragraph 0043; “The "Size" field indicates the nominal pipe size of the tube.” Paragraph 0047)

Claim 6:
The cited prior art describes the method of claim 2, further comprising selecting an initial length of the length of pipe from selected sizes. (Greer: “Once multi-segmented line 208 is entered, and an initiate signal (e.g., a double mouse click at last point 218) is provided by the user, object manager 116 retrieves the data corresponding to the selected pipe size from the object data file 122 corresponding to the selected bent-tube object 206. Object manager then uses the retrieved data, and the geometric parameters (e.g., segment lengths, angles, etc.) of multi-segmented line to generate custom bent-tube object 204” paragraph 0044; “The "Size" field indicates the nominal pipe size of the tube.” Paragraph 0047)

Claim 8:
The cited prior art describes the method of claim 2, further comprising 
determining a distance for feeding the length of pipe into a machine in order to achieve the bend location, and (Greer: “The length to the beginning of bend value is calculated by subtracting the sum of length required to form the bends at both ends of a segment from the length of the associated line segment of line 208 (FIG. 2). The rotation and angle values are calculated by comparing the absolute angles 416 (FIG. 4) of the segments preceding and following a particular bend.” Paragraph 0059; “FIG. 6 shows a bent tube 602 superimposed over a multi-segmented line 604, and helps to illustrate one example method of calculating the length to beginning of bend 518 value. As shown in FIG. 6, a middle segment 606 of the bent tube 602 has a 90.degree. bend with a radius (R) formed at each end. From inspection of FIG. 6, it is clear that a 90.degree. bend consumes a length of each line segment equal to the bend radius (R). For example, assume pipe 602 has a 1 in. diameter, and the bend radius (R) is twice the diameter of the pipe (i.e., 2.times.1=2 in.), then the bend would consume the first 2 in. 608 of the middle segment 610 of line 604. Similarly, the next 90.degree. bend would consume the last 2 in. of middle segment 610. Thus, the distance between the end 612 of the first bend and the beginning 614 of the second bend is equal to the length of middle segment minus 4 in. The length of line segments consumed for bends of smaller angles can be calculated mathematically and/or derived empirically, and mapped to a mathematical algorithm for use in generating the bender driver data.” Paragraph 0062)
wherein the fabrication instructions include (Greer: “The $clra field 506 marks the beginning of the geometric (length, rotation, and angle) data fields 508, and includes a value that represents machine movement values.  Geometric data fields 508 include the actual length, angle and rotation values of the bent tube to be formed.” Paragraph 0058)
instructions to feed the length of pipe into a machine the distance and (Greer: “The $clra field 506 marks the beginning of the geometric (length, rotation, and angle) data fields 508, and includes a value that represents machine movement values.  Geometric data fields 508 include the actual length, angle and rotation values of the bent tube to be formed.” Paragraph 0058; see the length to beginning of bend 518 as illustrated in figure 5 and as described in paragraphs 0058, 0059; “Each row includes a length to beginning of bend field 518, a rotation to bend field 520, an angle of bend field 522, and a radius of bend field 524. The length to the beginning of bend value is calculated by subtracting the sum of length required to form the bends at both ends of a segment from the length of the associated line segment of line 208 (FIG. 2). The rotation and angle values are calculated by comparing the absolute angles 416 (FIG. 4) of the segments preceding and following a particular bend.” Paragraph 0059)
then actuate bending elements or devices to create a bend at a particular point along the length of pipe. (Greer: “The $clra field 506 marks the beginning of the geometric (length, rotation, and angle) data fields 508, and includes a value that represents machine movement values.  Geometric data fields 508 include the actual length, angle and rotation values of the bent tube to be formed.” Paragraph 0058; see the angle of bend 522 as illustrated in figure 5 and as described in paragraphs 0058, 0059; “Each row includes a length to beginning of bend field 518, a rotation to bend field 520, an angle of bend field 522, and a radius of bend field 524. The length to the beginning of bend value is calculated by subtracting the sum of length required to form the bends at both ends of a segment from the length of the associated line segment of line 208 (FIG. 2). The rotation and angle values are calculated by comparing the absolute angles 416 (FIG. 4) of the segments preceding and following a particular bend.” Paragraph 0059)

Claim 9:
The cited prior art describes the method of claim 2, wherein the fabrication instructions are machine formatted. (Greer: “FIG. 5 shows an example data structure 500 for tube bender driver data. This particular data structure is compatible with SUPRA VISION.RTM. software by MULTI-SYSTEM, INC. for driving a tube bender by EAGLE-EATON LEONARD.RTM.. It should be understood, however, that the present invention may be configured for use with any type of automated controller/bender.” Paragraph 0057; see the data structure 500 of the tube bender driver data as illustrated in figure 5 and as described in paragraphs 0057, 0058, 0060)

Claim 10:
The cited prior art describes the method of claim 2, further comprising generating an identifier associated with the length of pipe. (Greer: “The $pnum field 502 includes a value that identifies the part being bent, typically by an electronic file name.” paragraph 0058)

Claim 11:
The cited prior art describes a system for automatically fabricating a length of pipe to be used in an electrical conduit pipe run including at least one bend, the system comprising: (Greer: “This invention relates generally to the design and manufacturing of piping and plumbing systems, and more particularly to a system and method for designing and manufacturing systems including bent tubing. Even more particularly the present invention relates to a system and method for entering a bent-tube object in a CAD drawing file, and for using the bent-tube object to generate data for driving a tube bender to manufacture a bent tube.” Paragraph 0003; “Each specification file 124 corresponds to a particular design task (e.g., hot water plumbing, cold water plumbing, steam lines, ventilation, electrical, mechanical, etc.), and includes a list of available objects 206(1-n, r, . . . ) suited to the particular design task.” Paragraph 0039; “Object data files 122 include a plurality of data fields, each associated with a particular size of the selected object. Example data fields for a 90.degree. elbow include, but are not limited to, inside diameter (ID), a first end condition (EC1), a second end condition (EC2), pressure rating, etc. The types of data fields included in an object data file 122 depend on the type of object to which the data file corresponds and the information about that object that would be useful to a designer. For example, electrical parts would have different data fields (e.g., contact conditions, resistance, etc.) than plumbing parts. In the case of a bent-tube object file 122, additional data fields include bender driver data, as will be more fully described below.” Paragraph 0041)
a computing device configured to: (Greer: see the design system 100 with a processing unit 106 and memory 104 as illustrated in figure 1 and as described in paragraph 0034)
access electronic data modeling an electrical conduit pipe run; (Greer: “An extraction module is operative to generate/extract bender driver data from the custom bent-tube object. In a particular embodiment, the extraction module generates a portion of the bender driver data from the custom bent-tube object, and retrieves another portion of the bender driver data from a separate data file. Alternatively, the extraction module generates/retrieves substantially all of the bender driver data from the custom bent-tube object. Optionally, a data converter, responsive to indicia of a particular bender type, converts bender driver data for a first type of bender to bender driver data for a second type of bender.” Paragraph 0019; “Once multi-segmented line 208 is entered, and an initiate signal (e.g., a double mouse click at last point 218) is provided by the user, object manager 116 retrieves the data corresponding to the selected pipe size from the object data file 122 corresponding to the selected bent-tube object 206. Object manager then uses the retrieved data, and the geometric parameters (e.g., segment lengths, angles, etc.) of multi-segmented line to generate custom bent-tube object 204.” Paragraph 0044; “Object manager 116 and drawing engine 118 work together to enter objects, including custom bent-tube objects, in drawing files 120, and to display the objects and their associated data to a designer. Specification data files 124 provide lists of objects which can be selected by a designer for insertion into a drawing file 120. Object data files 122 include specific information about each object listed in specification data files 124. Extraction routine 126 extracts/generates tube bender driver data from custom bent-tube objects entered in drawing files 120.” Paragraph 0037)
determine a bend location of a bend to be applied to the length of pipe, wherein the bend location is based on (Greer: see the generation of the bender driver data 704 which includes the bender driver data 500 as illustrated in figures 5, 7; “Extraction routine 126 extracts/generates tube bender driver data from custom bent-tube objects entered in drawing files 120.” Paragraph 0037; “Thus, bent-tube object 204 includes both graphical data necessary for generating an image 219 of a bent-tube, and bender driver data that can be extracted by extraction routine 126 and used to drive tube bender 220 in order to manufacture the bent tube.” Paragraph 0044)
a position of the length of pipe in the pipe run and (Greer: see the length to beginning of bend 518 as illustrated in figure 5 and as described in paragraphs 0058, 0059; “Each row includes a length to beginning of bend field 518, a rotation to bend field 520, an angle of bend field 522, and a radius of bend field 524. The length to the beginning of bend value is calculated by subtracting the sum of length required to form the bends at both ends of a segment from the length of the associated line segment of line 208 (FIG. 2). The rotation and angle values are calculated by comparing the absolute angles 416 (FIG. 4) of the segments preceding and following a particular bend.” Paragraph 0059)
an effect of at least one of gain and take-up for the bend; and (Greer: see the radius 524 as illustrated in figures 5, 6 and as described in paragraphs 0059, 0062; “The bend radius value comes from the "R" variable in the bent-tube object file 122(x) (FIG. 3A), either directly or indirectly via bender data 408, depending on the particular implementation of the invention.” Paragraph 0059; “FIG. 6 shows a bent tube 602 superimposed over a multi-segmented line 604, and helps to illustrate one example method of calculating the length to beginning of bend 518 value. As shown in FIG. 6, a middle segment 606 of the bent tube 602 has a 90.degree. bend with a radius (R) formed at each end. From inspection of FIG. 6, it is clear that a 90.degree. bend consumes a length of each line segment equal to the bend radius (R). For example, assume pipe 602 has a 1 in. diameter, and the bend radius (R) is twice the diameter of the pipe (i.e., 2.times.1=2 in.), then the bend would consume the first 2 in. 608 of the middle segment 610 of line 604. Similarly, the next 90.degree. bend would consume the last 2 in. of middle segment 610. Thus, the distance between the end 612 of the first bend and the beginning 614 of the second bend is equal to the length of middle segment minus 4 in. The length of line segments consumed for bends of smaller angles can be calculated mathematically and/or derived empirically, and mapped to a mathematical algorithm for use in generating the bender driver data.” Paragraph 0062)
prepare fabrication instructions for fabricating the length of pipe, the fabrication instructions including (Greer: see the data structure 500 of the tube bender driver data as illustrated in figure 5 and as described in paragraphs 0057, 0058, 0060; “Referring now to FIGS. 4 and 5, data structure 400 can be modified to produce an alternate data structure for custom bent-tube object 204. In particular, most or all of the data contained in bender driver data 500 can be retrieved and/or generated from bent-tube object file 122(x) when custom bent-tube object is created and entered into drawing file 120. In that case, geometric data 508 replaces fields 404, which is then redundant. Further, bender data 408 would include machine variables 512 and process variables 516. In other words, the alternate custom bent-tube object would include substantially all of bender driver data 500, optionally in a form substantially similar to that required to drive a bending machine.” Paragraph 0060)
the bend location and (Greer: see the length to beginning of bend 518 as illustrated in figure 5 and as described in paragraphs 0058, 0059; “Each row includes a length to beginning of bend field 518, a rotation to bend field 520, an angle of bend field 522, and a radius of bend field 524. The length to the beginning of bend value is calculated by subtracting the sum of length required to form the bends at both ends of a segment from the length of the associated line segment of line 208 (FIG. 2). The rotation and angle values are calculated by comparing the absolute angles 416 (FIG. 4) of the segments preceding and following a particular bend.” Paragraph 0059)
a bend angle; and (Greer: see the angle of bend 522 as illustrated in figure 5 and as described in paragraphs 0058, 0059; “Each row includes a length to beginning of bend field 518, a rotation to bend field 520, an angle of bend field 522, and a radius of bend field 524. The length to the beginning of bend value is calculated by subtracting the sum of length required to form the bends at both ends of a segment from the length of the associated line segment of line 208 (FIG. 2). The rotation and angle values are calculated by comparing the absolute angles 416 (FIG. 4) of the segments preceding and following a particular bend.” Paragraph 0059)
an automated bending machine for receiving the fabrication instructions and bending the length of pipe in accordance with the fabrication instructions. (Greer: see the tube bender 220 as illustrated in figure 2 and as described in paragraph 0045; “The bender driver data can be provided to tube bender 220 in a variety of ways. For example, the driver data can be transferred from extraction routine 126 to bender 220 via a network connection. As another example, the bender driver data can be written to a removable computer-readable media, which can be read by tube bender 220. As yet another example, tube bender 220 can include an extraction routine, whereby bender 220 can extract the bender data from the drawing file 120, which can be transferred to bender 220 via a network connection, a computer-readable media, etc.” paragraph 0045)

Claim 12:
The cited prior art describes the system of claim 11, wherein the fabrication instructions are machine formatted. (Greer: “FIG. 5 shows an example data structure 500 for tube bender driver data. This particular data structure is compatible with SUPRA VISION.RTM. software by MULTI-SYSTEM, INC. for driving a tube bender by EAGLE-EATON LEONARD.RTM.. It should be understood, however, that the present invention may be configured for use with any type of automated controller/bender.” Paragraph 0057; see the data structure 500 of the tube bender driver data as illustrated in figure 5 and as described in paragraphs 0057, 0058, 0060)

Claim 13:
The cited prior art describes the system of claim 11, further comprising 
a modeling system configured to (Greer: see the object manager 116 as illustrated in figure 2)
receive design data related to a particular design aspect of the electrical conduit pipe run and (Greer: see the specification files 124 providing object data for a design as illustrated in figure 2 and as described in paragraphs 0037, 0039; “Once multi-segmented line 208 is entered, and an initiate signal (e.g., a double mouse click at last point 218) is provided by the user, object manager 116 retrieves the data corresponding to the selected pipe size from the object data file 122 corresponding to the selected bent-tube object 206. Object manager then uses the retrieved data, and the geometric parameters (e.g., segment lengths, angles, etc.) of multi-segmented line to generate custom bent-tube object 204.” Paragraph 0044; “User 202 can enter a custom bent-tube object 204 in drawing file 120 as follows. When drawing engine 118 opens drawing file 120 for revision, object manager 116 presents user 202 (via drawing engine 118) with a list of specification files 124(1-m), from which the user can choose. Each specification file 124 corresponds to a particular design task (e.g., hot water plumbing, cold water plumbing, steam lines, ventilation, electrical, mechanical, etc.), and includes a list of available objects 206(1-n, r, . . . ) suited to the particular design task. For example, a specification for a cold water system might include 90.degree. copper elbows, 45.degree. copper elbows, brass gate valves, etc., whereas a specification for a drain system might include 90.degree. plastic elbows, 45.degree. plastic elbows, plastic "Y"s, etc. Note that each specification file can include a different number of available objects 206(1-n, r, etc.).” paragraph 0039)
form a data model of the electrical conduit pipe run based on the design data. (Greer: see the bent tube object file 122 generated from the specification files 124 as illustrated in figure 2; “Once multi-segmented line 208 is entered, and an initiate signal (e.g., a double mouse click at last point 218) is provided by the user, object manager 116 retrieves the data corresponding to the selected pipe size from the object data file 122 corresponding to the selected bent-tube object 206. Object manager then uses the retrieved data, and the geometric parameters (e.g., segment lengths, angles, etc.) of multi-segmented line to generate custom bent-tube object 204.” Paragraph 0044)

Claim 14:
The cited prior art describes the system of claim 11, wherein the electronic data modeling an electrical conduit pipe run is extracted from a building information modeling system. (Greer: see the drawing engine 118 used by the user to model the pipe run and the pulling of data therefrom as illustrated in figure 2 and as described in paragraphs 0039, 0040; “While object manager 116, drawing engine 118, drawing data 120, object data 122, specification data 124, and extraction routine 126 are shown as discrete functional blocks within working memory 110, it should be understood that these components consist of computer code that imparts functionality to system 100 when executed by processing unit 106. Of course, the code need not reside in any particular memory location. In fact, much of the code may reside outside of memory 110 (e.g., in non-volatile data storage 104), with portions of the code being transferred into and out of memory 110 as necessary for execution by processing unit 106. Further, the functionality of the components need not be segregated as shown in memory 110. It is helpful, however, for purposes of explanation, to consider the components as functional blocks operating within memory 110, and communicating with the other components of system 100 via a memory bus 128 and internal bus 111.” Paragraph 0036; “FIG. 2 is a block diagram showing the functional interrelationship between object manager 116, drawing engine 118, drawing data 120, object data 122, specification data 124, and extraction routine 126. A user 202 interacts with system 100 via user I/O devices 102 (FIG. 1) and drawing engine 118. Drawing engine 118 is similar to conventional drawing engines (e.g., AutoCAD.RTM.) that allow a user to enter conventional drawing elements (lines, circles, arcs, etc) in drawing file 120. Object manager 116 is a plug-in application that facilitates the entry of custom bent-tube object 204, as well as standard objects, in drawing file 120. It should be understood, however, that object manager 116 need not be implemented as a plug-in, but could, for example, be integrated with drawing engine 118.” Paragraph 0038)

Claim 15:
The cited prior art describes the system of claim 11, wherein the computing device is configured to select an initial length of the length of pipe based on at least one of industry standard sizes. (Greer: “In this particular embodiment of the invention, each object record 206 is organized according to nominal pipe size.” Paragraph 0042; “Having selected a specification file 124 including a bent-tube object, having selected the bent-tube object 206, and having selected the nominal pipe size for the bent-tube object, user 202 can enter custom bent-tube object 204 in drawing file 120 by inputting a multi-segmented line 208 along the desired path of the bent-tube object.” Paragraph 0043; “The "Size" field indicates the nominal pipe size of the tube.” Paragraph 0047)

Claim 16:
The cited prior art describes the system of claim 11, wherein the computing device is configured to select an initial length of the length of pipe from selected sizes. (Greer: “Once multi-segmented line 208 is entered, and an initiate signal (e.g., a double mouse click at last point 218) is provided by the user, object manager 116 retrieves the data corresponding to the selected pipe size from the object data file 122 corresponding to the selected bent-tube object 206. Object manager then uses the retrieved data, and the geometric parameters (e.g., segment lengths, angles, etc.) of multi-segmented line to generate custom bent-tube object 204” paragraph 0044; “The "Size" field indicates the nominal pipe size of the tube.” Paragraph 0047)

Claim 18:
The cited prior art describes the system of claim 11, further comprising an identification device in communication with the computing device, wherein the identification device is configured to generate an identifier associated with the length of pipe. (Greer: see the extraction routine 126 as illustrated in figure 2; “The $pnum field 502 includes a value that identifies the part being bent, typically by an electronic file name.” paragraph 0058)

Claim 19:
The cited prior art describes a system for automatically fabricating a length of pipe to be used in an electrical conduit pipe run including at least one bend, the system comprising: (Greer: “This invention relates generally to the design and manufacturing of piping and plumbing systems, and more particularly to a system and method for designing and manufacturing systems including bent tubing. Even more particularly the present invention relates to a system and method for entering a bent-tube object in a CAD drawing file, and for using the bent-tube object to generate data for driving a tube bender to manufacture a bent tube.” Paragraph 0003; “Each specification file 124 corresponds to a particular design task (e.g., hot water plumbing, cold water plumbing, steam lines, ventilation, electrical, mechanical, etc.), and includes a list of available objects 206(1-n, r, . . . ) suited to the particular design task.” Paragraph 0039; “Object data files 122 include a plurality of data fields, each associated with a particular size of the selected object. Example data fields for a 90.degree. elbow include, but are not limited to, inside diameter (ID), a first end condition (EC1), a second end condition (EC2), pressure rating, etc. The types of data fields included in an object data file 122 depend on the type of object to which the data file corresponds and the information about that object that would be useful to a designer. For example, electrical parts would have different data fields (e.g., contact conditions, resistance, etc.) than plumbing parts. In the case of a bent-tube object file 122, additional data fields include bender driver data, as will be more fully described below.” Paragraph 0041)
a modeling system configured to (Greer: see the object manager 116 as illustrated in figure 2)
receive design data related to a particular design aspect of the electrical conduit pipe run and (Greer: see the specification files 124 providing object data for a design as illustrated in figure 2 and as described in paragraphs 0037, 0039; “Once multi-segmented line 208 is entered, and an initiate signal (e.g., a double mouse click at last point 218) is provided by the user, object manager 116 retrieves the data corresponding to the selected pipe size from the object data file 122 corresponding to the selected bent-tube object 206. Object manager then uses the retrieved data, and the geometric parameters (e.g., segment lengths, angles, etc.) of multi-segmented line to generate custom bent-tube object 204.” Paragraph 0044; “User 202 can enter a custom bent-tube object 204 in drawing file 120 as follows. When drawing engine 118 opens drawing file 120 for revision, object manager 116 presents user 202 (via drawing engine 118) with a list of specification files 124(1-m), from which the user can choose. Each specification file 124 corresponds to a particular design task (e.g., hot water plumbing, cold water plumbing, steam lines, ventilation, electrical, mechanical, etc.), and includes a list of available objects 206(1-n, r, . . . ) suited to the particular design task. For example, a specification for a cold water system might include 90.degree. copper elbows, 45.degree. copper elbows, brass gate valves, etc., whereas a specification for a drain system might include 90.degree. plastic elbows, 45.degree. plastic elbows, plastic "Y"s, etc. Note that each specification file can include a different number of available objects 206(1-n, r, etc.).” paragraph 0039)
form a data model of the electrical conduit pipe run based on the design data; (Greer: see the bent tube object file 122 generated from the specification files 124 as illustrated in figure 2; “Once multi-segmented line 208 is entered, and an initiate signal (e.g., a double mouse click at last point 218) is provided by the user, object manager 116 retrieves the data corresponding to the selected pipe size from the object data file 122 corresponding to the selected bent-tube object 206. Object manager then uses the retrieved data, and the geometric parameters (e.g., segment lengths, angles, etc.) of multi-segmented line to generate custom bent-tube object 204.” Paragraph 0044)
an interpretation module configured to: (Greer: see the design system 100 with a processing unit 106 and memory 104 as illustrated in figure 1 and as described in paragraph 0034)
access data modeling the electrical conduit pipe run formed by the modeling system; (Greer: “An extraction module is operative to generate/extract bender driver data from the custom bent-tube object. In a particular embodiment, the extraction module generates a portion of the bender driver data from the custom bent-tube object, and retrieves another portion of the bender driver data from a separate data file. Alternatively, the extraction module generates/retrieves substantially all of the bender driver data from the custom bent-tube object. Optionally, a data converter, responsive to indicia of a particular bender type, converts bender driver data for a first type of bender to bender driver data for a second type of bender.” Paragraph 0019; “Once multi-segmented line 208 is entered, and an initiate signal (e.g., a double mouse click at last point 218) is provided by the user, object manager 116 retrieves the data corresponding to the selected pipe size from the object data file 122 corresponding to the selected bent-tube object 206. Object manager then uses the retrieved data, and the geometric parameters (e.g., segment lengths, angles, etc.) of multi-segmented line to generate custom bent-tube object 204.” Paragraph 0044; “Object manager 116 and drawing engine 118 work together to enter objects, including custom bent-tube objects, in drawing files 120, and to display the objects and their associated data to a designer. Specification data files 124 provide lists of objects which can be selected by a designer for insertion into a drawing file 120. Object data files 122 include specific information about each object listed in specification data files 124. Extraction routine 126 extracts/generates tube bender driver data from custom bent-tube objects entered in drawing files 120.” Paragraph 0037)
determine a bend location of a bend to be applied to the length of pipe, wherein the bend location is based on(Greer: see the generation of the bender driver data 704 which includes the bender driver data 500 as illustrated in figures 5, 7; “Extraction routine 126 extracts/generates tube bender driver data from custom bent-tube objects entered in drawing files 120.” Paragraph 0037; “Thus, bent-tube object 204 includes both graphical data necessary for generating an image 219 of a bent-tube, and bender driver data that can be extracted by extraction routine 126 and used to drive tube bender 220 in order to manufacture the bent tube.” Paragraph 0044)
a position of the length of pipe in the pipe run and (Greer: see the length to beginning of bend 518 as illustrated in figure 5 and as described in paragraphs 0058, 0059; “Each row includes a length to beginning of bend field 518, a rotation to bend field 520, an angle of bend field 522, and a radius of bend field 524. The length to the beginning of bend value is calculated by subtracting the sum of length required to form the bends at both ends of a segment from the length of the associated line segment of line 208 (FIG. 2). The rotation and angle values are calculated by comparing the absolute angles 416 (FIG. 4) of the segments preceding and following a particular bend.” Paragraph 0059)
an effect of at least one of gain and take-up for the bend; and (Greer: see the radius 524 as illustrated in figures 5, 6 and as described in paragraphs 0059, 0062; “The bend radius value comes from the "R" variable in the bent-tube object file 122(x) (FIG. 3A), either directly or indirectly via bender data 408, depending on the particular implementation of the invention.” Paragraph 0059; “FIG. 6 shows a bent tube 602 superimposed over a multi-segmented line 604, and helps to illustrate one example method of calculating the length to beginning of bend 518 value. As shown in FIG. 6, a middle segment 606 of the bent tube 602 has a 90.degree. bend with a radius (R) formed at each end. From inspection of FIG. 6, it is clear that a 90.degree. bend consumes a length of each line segment equal to the bend radius (R). For example, assume pipe 602 has a 1 in. diameter, and the bend radius (R) is twice the diameter of the pipe (i.e., 2.times.1=2 in.), then the bend would consume the first 2 in. 608 of the middle segment 610 of line 604. Similarly, the next 90.degree. bend would consume the last 2 in. of middle segment 610. Thus, the distance between the end 612 of the first bend and the beginning 614 of the second bend is equal to the length of middle segment minus 4 in. The length of line segments consumed for bends of smaller angles can be calculated mathematically and/or derived empirically, and mapped to a mathematical algorithm for use in generating the bender driver data.” Paragraph 0062)
prepare machine-formatted instructions for fabricating the length of pipe, (Greer: see the data structure 500 of the tube bender driver data as illustrated in figure 5 and as described in paragraphs 0057, 0058, 0060; “Referring now to FIGS. 4 and 5, data structure 400 can be modified to produce an alternate data structure for custom bent-tube object 204. In particular, most or all of the data contained in bender driver data 500 can be retrieved and/or generated from bent-tube object file 122(x) when custom bent-tube object is created and entered into drawing file 120. In that case, geometric data 508 replaces fields 404, which is then redundant. Further, bender data 408 would include machine variables 512 and process variables 516. In other words, the alternate custom bent-tube object would include substantially all of bender driver data 500, optionally in a form substantially similar to that required to drive a bending machine.” Paragraph 0060; “FIG. 5 shows an example data structure 500 for tube bender driver data. This particular data structure is compatible with SUPRA VISION.RTM. software by MULTI-SYSTEM, INC. for driving a tube bender by EAGLE-EATON LEONARD.RTM.. It should be understood, however, that the present invention may be configured for use with any type of automated controller/bender.” Paragraph 0057)
the instructions including 
the bend location and (Greer: see the length to beginning of bend 518 as illustrated in figure 5 and as described in paragraphs 0058, 0059; “Each row includes a length to beginning of bend field 518, a rotation to bend field 520, an angle of bend field 522, and a radius of bend field 524. The length to the beginning of bend value is calculated by subtracting the sum of length required to form the bends at both ends of a segment from the length of the associated line segment of line 208 (FIG. 2). The rotation and angle values are calculated by comparing the absolute angles 416 (FIG. 4) of the segments preceding and following a particular bend.” Paragraph 0059)
bend angle; and (Greer: see the angle of bend 522 as illustrated in figure 5 and as described in paragraphs 0058, 0059; “Each row includes a length to beginning of bend field 518, a rotation to bend field 520, an angle of bend field 522, and a radius of bend field 524. The length to the beginning of bend value is calculated by subtracting the sum of length required to form the bends at both ends of a segment from the length of the associated line segment of line 208 (FIG. 2). The rotation and angle values are calculated by comparing the absolute angles 416 (FIG. 4) of the segments preceding and following a particular bend.” Paragraph 0059)
a bending machine for receiving the instructions and bending the length of pipe in accordance with the instructions. (Greer: see the tube bender 220 as illustrated in figure 2 and as described in paragraph 0045; “The bender driver data can be provided to tube bender 220 in a variety of ways. For example, the driver data can be transferred from extraction routine 126 to bender 220 via a network connection. As another example, the bender driver data can be written to a removable computer-readable media, which can be read by tube bender 220. As yet another example, tube bender 220 can include an extraction routine, whereby bender 220 can extract the bender data from the drawing file 120, which can be transferred to bender 220 via a network connection, a computer-readable media, etc.” paragraph 0045)



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0082191 (Greer) .


Claim 7:
Greer does not explicitly describe cutting instructions as described below.  However, Borne teaches the cutting instructions as described below.  
The cited prior art describes the method of claim 2, wherein the fabrication instructions include cutting instructions. (Borne: “After a plurality of modules 16 (see FIG. 5e) have been created by the modulizer 1140, an inventory of connectors for the plumbing, electricity, fixtures and ductwork that span across the plurality of modules 16 need to be generated. The specification generator 1150 may generate schemas for fabrication details, including, e.g., ductwork 1152, plumbing 1154, electrical 1156, and fixtures 1158, which include the connector information. Others 1159 may be included as well. The ductwork 1152 schema includes an inventory of ducts and diffusers for instructions for the manufacture. A cut-sheet of duct sizes and lengths may be generated for instructions, such as CNC code, for manufacture. The plumbing schema 1154 may include an inventory of plumbing parts and pipe lengths for instructions, such as CNC code, for manufacture. The electrical schema 1156 may include an inventory of electrical outlets and switches, conduit lengths and joints, and a total wire length for instructions for manufacture. The individual lengths of wire may also be calculated and recorded in a cut-sheet for instructions for manufacture.” Paragraph 0044)


Claim 17:
Greer does not explicitly describe cutting instructions as described below.  However, Borne teaches the cutting instructions as described below.
The cited prior art describes the system of claim 11, wherein the fabrication instructions include cutting instructions. (Borne: “After a plurality of modules 16 (see FIG. 5e) have been created by the modulizer 1140, an inventory of connectors for the plumbing, electricity, fixtures and ductwork that span across the plurality of modules 16 need to be generated. The specification generator 1150 may generate schemas for fabrication details, including, e.g., ductwork 1152, plumbing 1154, electrical 1156, and fixtures 1158, which include the connector information. Others 1159 may be included as well. The ductwork 1152 schema includes an inventory of ducts and diffusers for instructions for the manufacture. A cut-sheet of duct sizes and lengths may be generated for instructions, such as CNC code, for manufacture. The plumbing schema 1154 may include an inventory of plumbing parts and pipe lengths for instructions, such as CNC code, for manufacture. The electrical schema 1156 may include an inventory of electrical outlets and switches, conduit lengths and joints, and a total wire length for instructions for manufacture. The individual lengths of wire may also be calculated and recorded in a cut-sheet for instructions for manufacture.” Paragraph 0044)
Greer and Borne are combinable for the same rationale as set forth above with respect to claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher E. Everett/            Primary Examiner, Art Unit 2116